DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2021, has been entered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24, 2021, was filed after the mailing date of the Notice of Allowance on April 26, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  Upon consideration of the references submitted by applicant on the IDS, the previous allowance of claims 10-17 is hereby withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
15 recites the limitation "the particle catcher body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 12-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eilers et al. (US 2016/0123477) [hereinafter Eilers].
	With respect to claim 10, Eilers discloses a cage 122 (particle catcher), as shown in Fig. 3, having: an elongated body having a first end 132, a closed second end 136 (see paragraph 022, valve plug slides within cage wall 138, therefore, closing the second end 136), and a wall 138 (outer surface) extending between the first end 132 and the second end 136, the elongated body extending along a longitudinal axis and including a bore or channel that defines an inner flow path extending an entire length between the first end and the second end along the longitudinal axis, as shown in Fig. 4, the inner flow path terminating at the closed second end 136 of the elongated body, as shown in Fig. 4, the closed second end 136 preventing a fluid from flowing through the second end 136 of the elongated body (see paragraph 022); at least one vent 142 (particle catcher passage) extending from the inner flow path and terminating at the 

	With respect to claim 12, Eilers discloses wherein the particle catcher 122 comprises a one-piece construction, as shown in Fig. 3.

	With respect to claim 13, Eilers discloses a base portion disposed at the first end 132 of the elongated body, as shown in Fig. 4, the base portion having a larger cross-sectional diameter than a cross-sectional diameter of the elongated body, as shown in Fig. 4.

	With respect to claim 14, Eilers discloses at least one opening 140 (straining member) coupled to the base portion and extending towards the second end of the elongated body, as shown in Fig. 3.

	With respect to claim 16, Eilers discloses side walls 154 (angled top diverter) disposed adjacent to the at least one particle catcher passage 142, as shown in Fig. 4.

.


Claim(s) 10, 12-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Usry (US 3,700,209).
	With respect to claim 10, Usry discloses a metering pintle 84 (particle catcher), as shown in Fig. 6, having: an elongated body having a first end at the bottom or top, a closed second end at the conical bottom or the top end is closed by top of element 101, and an outer surface extending between the first end and the second end, the elongated body extending along a longitudinal axis and including a bore or channel 98 that defines an inner flow path extending an entire length between the first end and the second end along the longitudinal axis, as shown in Fig.6, the inner flow path terminating at the closed second end of the elongated body, the closed second end preventing a fluid from flowing through the second end of the elongated body; at least one particle catcher passage 94-97 extending from the inner flow path and terminating at the outer surface of the elongated body to direct a fluid flowing through the particle catcher passage 94-97 to the outer surface of the elongated body, as shown in Fig. 6, wherein the at least one particle catcher passage 95-97 extends downwardly and obliquely from the longitudinal axis and the second end of the elongated body such that upon a fluid flowing from the first end of the elongated body reaches the closed second end of the elongated body, the fluid changes direction and flows through the at least one particle catcher passage, as shown in Fig. 6.

With respect to claim 12, Usry discloses wherein the particle catcher 84 comprises a one-piece construction, as shown in Fig. 6.

	With respect to claim 13, Usry discloses a base portion disposed at the first end of the elongated body, as shown in Fig. 4, the base portion having a larger cross-sectional diameter than a cross-sectional diameter of the elongated body, as shown in Fig. 6.

With respect to claim 14, Usry discloses at least one passage 94-97, 100 (straining member) coupled to the base portion and extending towards the second end of the elongated body, as shown in Fig. 6.

With respect to claim 16, Usry discloses a passage 94 (angled top diverter) disposed adjacent to the at least one particle catcher passage 95, as shown in Fig. 6.

	With respect to claim 17, Usry discloses a passage 94 (angled bottom diverter) to divert fluid flow outwardly and away from the longitudinal axis, as shown in Fig. 6.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Eilers (US 2016/0123477).
	With respect to claim 11, Eilers discloses wherein the at least one particle catcher passage 142 causes a change in a direction of a fluid flow path from the inner flow path to the outer surface 138 of the elongated body, as shown in Fig. 4.  Eilers lacks the specific angle, i.e., approximately 120 degrees.  However, the specific angle claimed by applicant, i.e., approximately 120 degrees, is considered to be nothing more than a choice of engineering skill, choice or design that a person having ordinary skill in the art would have found obvious during routine experimentation based among other things, on desired accuracy, since the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device was not patentably distinct from the prior art device (see In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (FED. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984)).

	With respect to claim 15, Eilers discloses a coupling portion disposed at the second end 136 of the particle catcher body, as shown in Fig. 4.  Eilers lacks the specific type of coupling, i.e., a threaded coupling portion.  However, this would have been obvious to one of ordinary skill in order to attach the particle catcher 122 to the .


Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Usry (US 3,700,209).
With respect to claim 11, Usry discloses wherein the at least one particle catcher passage 95-97 causes a change in a direction of a fluid flow path from the inner flow path to the outer surface of the elongated body, as shown in Fig. 6.  Usry lacks the specific angle, i.e., approximately 120 degrees.  However, the specific angle claimed by applicant, i.e., approximately 120 degrees, is considered to be nothing more than a choice of engineering skill, choice or design that a person having ordinary skill in the art would have found obvious during routine experimentation based among other things, on desired accuracy, since the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device was not patentably distinct from the prior art device (see In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (FED. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984)).

	With respect to claim 15, Usry discloses a coupling portion disposed at the second end of the particle catcher body, as shown in Fig. 6.  Eilers lacks the specific .

Allowable Subject Matter
Claims 1-9 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 is allowed because the prior art of record does not show or suggest a fluid flow control device having: a control element slidably disposed within the interior bore of a cage, the control element defining an interior bore, the control element and a valve seat ring cooperating to control fluid flow through a valve body, wherein in a first, open position, the control element is spaced from the valve seat ring to permit fluid flow and in a second, closed position, the control element abuts the valve seat ring to restrict fluid flow; and a particle catcher at least partially disposed within the interior bore of the control wherein an outer surface of the particle catcher and an inner surface of the control element form a particle catching portion, and wherein the at least one particle catcher passage directs the fluid flow path downwardly into the particle catching portion such that particles contained in a fluid flowing through the fluid flow path are retained in the particle catching portion, in combination with the remaining limitations in the claim.  Eilers et al. (US 2016/0123477 and Usry (US 3,700,209) lack these limitations and it would have not been obvious to modify because there is no reason or suggestion to do so and the devices would not operate as intended.
	Claims 2-9 are allowed due to their dependency on claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778